Citation Nr: 0803079	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-24 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
tibia fracture.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to March 
1999.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In August 2005, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 


FINDINGS OF FACT

1.  There is no evidence of record corroborating the 
veteran's claimed in-service stressor.

2.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis relevant to residuals of 
a left tibia fracture.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  Residuals of a left tibia fracture were not incurred in 
or aggravated by the veteran's active duty military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in June 2003, prior 
to the initial unfavorable AOJ decision issued in July 2003.  
Additional VCAA letters were sent in September 2006, December 
2006, and February 2007.

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in June 2003, September 2006, December 2006, and February 
2007 informed the veteran of the type of evidence necessary 
to establish service connection; how VA would assist her in 
developing her claims; and her and VA's obligations in 
providing such evidence for consideration.  However, only the 
September 2006 and December 2006 notices informed the veteran 
of the "fourth element," i.e., to provide any evidence in 
her possession that pertains to the claim.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders, supra; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
pre-adjudicative June 2003 letter informed her that 
additional information or evidence was needed to support her 
claims, and asked her to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  Therefore, the 
Board finds that a reasonable person could be expected to 
understand that he should submit any relevant evidence during 
the development of the claims.  Further, subsequent to the 
September 2006 and December 2006 notices, the veteran's 
claims were readjudicated and a supplemental statement of the 
case was issued in July 2007.  For these reasons, the Board 
concludes that the failure to provide a fully VCAA compliant 
notice prior to the initial adjudication was harmless, and 
that to decide the appeal would not be prejudicial to the 
veteran.

In September 2006 the veteran received notice regarding 
ratings of the disabilities on appeal and effective dates of 
awards.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

As the veteran has claimed entitlement to service connection 
for PTSD based on personal trauma, the Board notes that 
certain notification procedures must be followed.  
Specifically, VA regulations provide that VA will not deny a 
PTSD claim that is based on in-service personal trauma 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing her or him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  See 38 C.F.R. § 
3.304(f)(3); Patton v. West, 12 Vet. App. 272, 278 (1999).  
In this case, the veteran was advised of these other sources 
of evidence in an attachment to the September 2006 VCAA 
letter, in accordance with the Board's August 2005 remand.  
Specifically, the questionnaire requested that the veteran 
provide sources of evidence, to include a rape crisis center, 
counseling facility, and health clinic, as well as informed 
her that she could request those she may have confided in, 
such as a roommate, family member, chaplain, clergy or fellow 
service member, to submit a statement regarding the incident.  
Additionally, the letter indicated that the veteran should 
indicate if she experienced the following: sudden request for 
change in MOS or duty assignment; increased use of leave 
without an immediate reason; changes in performance 
evaluations, episodes of depression, panic attacks, or 
anxiety; increased or decreased use of prescription 
medication; increased use of over the counter medication, 
alcohol or substance abuse; disregard for military or 
civilian authority; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
tests for HIV or sexually transmitted diseases; or 
unexplained economic or social behavior changes.  As such, 
the Board finds that the special procedures for developing a 
claim of entitlement to service connection for PTSD based 
personal assault have been completed.  38 C.F.R. § 
3.304(f)(3); Patton, supra.  

In sum, all content requirements of a VCAA notice have been 
fully satisfied in this case.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing her 
with a VA examination.  The veteran's service medical 
records, service personnel records and VA treatment records 
were reviewed by both the AOJ and the Board in connection 
with adjudication of her claims.  The Board observes that a 
July 1997 service medical record reports that all the 
veteran's Navcare records were lost; however, the Board finds 
that service medical records dated from March 1996 onward, to 
include Navcare records are associated with the claims file.  
That being said, the Board also observes that there appear to 
be no service medical records for the year 1995 of record, 
with the exception of the veteran's January 1995 enlistment 
examination.  The record reveals that a request was made of 
the National Personnel Records Center (NPRC) for records from 
Parris Island dated from April 1995 to May 1995; but the 
response received from NPRC stated that the index does not 
list the requested year for Parris Island.  

In cases in which the veteran's service medical records are 
missing or incomplete, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of the veteran's 
claims has been undertaken with this duty in mind.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all the evidence that may be favorable to the veteran.  Russo 
v. Brown, 9 Vet. App. 46 (1996).  

Additionally, the veteran indicated (in her September 2003 
notice of disagreement) that she and her husband received 
counseling regarding her personal assault at Family Services 
in El Toro/Tustin, California.  In letters dated in December 
2006 and February 2007, the veteran was asked to identify 
dates for this counseling in order for VA to request them.  
No response was received.  The law provides that while VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on VA to prove the claim.  As the Court 
stated in Wood v. Derwinski, "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, [s]he 
cannot passively wait for it in those circumstances where 
[s]he may or should have information that is essential in 
obtaining the putative evidence."  1 Vet. App. 190, 193, 
reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  Therefore, in the present 
case, the Board determines that VA is not obligated to make 
further attempts to obtain these records when the veteran has 
not provided VA with the necessary information to narrow the 
request.  As such, the Board finds that VA has satisfied its 
duty to assist the veteran in attempting to obtain available 
relevant records. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
veteran has residuals of a left tibia fracture that are a 
result of her military service is not necessary to decide her 
claim.  The medical records associated with the claims file, 
which are dated from April 2003 to July 2006, do not contain 
any current diagnosis or complaint relevant to residuals of a 
left tibia fracture.  Therefore, without evidence of a 
current diagnosis relevant to a left tibia fracture, the 
Board finds that a VA examination is not necessary.  

With regard to her claim for PTSD, in the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
a sexual assault in service, or other evidence of its 
occurrence, the Board concludes that an examination is not 
necessary as there is sufficient medical evidence upon which 
the Board may base its decision on each claim.

II.  Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board observes that the veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that her military occupational specialty (MOS) was 
that of a field wireman with the Marine Corps in El Toro, 
California.  Based on this information, the Board finds that 
the veteran did not engage in combat with the enemy (and the 
veteran has made no such assertion).  Therefore, as indicated 
above, the veteran's lay testimony alone is not enough to 
establish the occurrence of the alleged stressor, and the 
evidence must contain independent statements or records 
supporting such occurrence.

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate her actual presence during the stressor event; 
the fact that the she was assigned to and stationed with a 
unit that was present while such an event occurred strongly 
suggests that she was, in fact, exposed to the stressor 
event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).

If a PTSD claim is based on an in-service personal trauma, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. 38 C.F.R. § 
3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  PTSD

Initially, the Board finds that there is a current diagnosis 
of PTSD.  Specifically, such diagnosis is confirmed in a July 
2006 record.  Therefore, the Board finds that the veteran has 
a current diagnosis of PTSD.

Additionally, the Board notes that relevant VA treatment 
records indicate that the veteran's PTSD is the result of 
sexual trauma in service.  Therefore, the remaining element 
of the veteran's PTSD claim is credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f).  In this regard, the Board notes that the 
veteran's claimed stressor is not related to combat.  Thus, 
the record must contain corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.

However, the Board observes that there is no credible 
supporting evidence that the claimed in-service stressor 
occurred.  The veteran has claimed she was sexually assaulted 
in February 1996.  Although a March 1996 service medical 
record reports that the veteran was in her first trimester of 
pregnancy, such record does not indicate that the pregnancy 
was the result of rape.  Additionally, no other service 
medical records indicate treatment for trauma due to sexual 
assault, and private treatment records concerning the 
veteran's pregnancy also make no mention of a sexual assault 
during service.  

A review of the veteran's service personnel records reveals 
no indication that the veteran underwent a change of behavior 
subsequent to the alleged assault.  While the veteran asserts 
that the sexual assault took place relatively early in her 
military career, the Board notes that the veteran was able to 
attain the rank of sergeant, despite just four years of 
active duty service.

No other evidence has been submitted to verify her in-service 
sexual assault.  As noted, the veteran indicated that she had 
received counseling with her husband for the assault, but did 
not respond to two separate requests for the dates of that 
counseling so that the records could be obtained.  The 
veteran has also not reported that there are any other 
sources of information that could support her statements that 
an in-service sexual assault occurred.  

In short, there is no evidence of record corroborating the 
veteran's claimed in-service stressor, and she is unable to 
meet one of the criteria necessary in order to establish 
entitlement to service connection for PTSD, and her claim 
must be denied.


B.  Residuals of a left tibia fracture

The Board notes that the veteran contends that she injured 
her left leg during basic training at Parris Island.  As 
discussed above, records from Parris Island are unavailable.  
However, the Board also notes that, regardless of any injury 
that may have occurred early in service, the Board can find 
no references to the left tibia in the veteran's remaining 
service medical records of more than three years duration.  
Further, there is no record of a current disability that 
could be service-connected.  VA treatment records dated from 
April 2003 to July 2006 are contained in the claims file.  
These records report repeated treatment for a right knee 
injury sustained in a motor vehicle accident in March 2005; 
however, there is no mention of any complaint, diagnosis, or 
treatment for any disorder of the left leg.  An October 2005 
VA record noted that X-rays of the left knee were normal.

Thus, the only evidence of record that the veteran has 
residuals of a left tibia fracture is her own statements.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
concludes that there is no current diagnosis relevant to 
residuals of a left tibia fracture.  Without a disability, 
there can be no entitlement to compensation.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for PTSD and residuals of a left tibia 
fracture.  As such, that doctrine is not applicable in the 
instant appeal, and her claims must be denied.  38 U.S.C.A. § 
5107.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of a left 
tibia fracture is denied.




____________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


